229 F.3d 1343 (11th Cir. 2000)
JOSEPH SUCCAR, Plaintiff-Appellant,v.DADE COUNTY SCHOOL BOARD,  d.b.a. Dade County Public Schools, Defendant-Appellee.
No. 99-13681Non-Argument CalendarD. C. Docket No. 97-03284-CV-PAS
UNITED STATES COURT OF APPEALS,ELEVENTH CIRCUIT
Oct. 13, 2000

Appeal from the United States District Court for the Southern District of Florida
Before EDMONDSON, BIRCH and KRAVITCH, Circuit Judges.
PER CURIAM:


1
The single issue raised in this appeal is whether harassment inflicted upon an  employee by a co-worker with whom that employee had a consensual sexual  relationship is actionable under Title VII of the Civil Rights Act of 1964  ("Title VII"), 42 U.S.C.  2000e, under a "hostile work environment" theory of  recovery. We agree with the district court and hold that, under the  circumstances of this case, it is not.

I. BACKGROUND AND PROCEDURAL HISTORY

2
In 1995, Defendant-Appellee Dade County School Board (the "School Board") hired  Plaintiff-Appellant Joseph Succar as a full-time teacher. In that same year,  Succar, who was married, commenced a consensual sexual relationship with  Clemencia Lorenz, a fellow teacher. Near the end of the one-year relationship,  Lorenz began making threatening overtures towards Succar's wife and son; in  response, Succar's wife obtained a restraining order against Lorenz. Thereafter,  the relationship between Succar and Lorenz deteriorated rapidly and eventually  ended.


3
Lorenz's behavior towards Succar following the termination of their relationship  was at best acrimonious. She verbally and physically harassed Succar and sought  to embarrass him in front of colleagues and students. Succar insists that he did  nothing to encourage this behavior and took steps to quell it, including  avoiding Lorenz whenever possible and reporting the incidents to the school's  principal. Succar maintains that the principal took insufficient steps to remedy  the situation, thereby allowing the harassment to continue unabated.


4
After exhausting his administrative remedies, Succar filed a complaint with the  district court pursuant to Title VII in which he alleged "hostile work  environment" sexual harassment. The School Board subsequently filed a motion for  summary judgment, which the district court granted.

II. STANDARD OF REVIEW

5
We review de novo a district court's grant of summary judgment, applying the  same standards as the district court. Harris v. H & W Contracting Co., 102 F.3d  516, 518 (11th Cir. 1996). Summary judgment is only appropriate where there is  no genuine issue of material fact and the moving party is entitled to judgment  as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106 S. Ct.  2548, 2552 (1986). In reviewing a grant of summary judgment, we view all the  evidence in the light most favorable to the party opposing the motion. Harris,  102 F.3d at 518.

III. ANALYSIS

6
To establish a claim of "hostile work environment" sexual harassment, a  plaintiff-employee must allege and eventually prove five elements: (1) that the  employee belongs to a protected group; (2) that the employee was subjected to  unwelcome harassment; (3) that the harassment was based on the employee's sex;  (4) that the harassment affected a "term, condition, or privilege" of  employment; and (5) that the employer knew or should have known of the  harassment and failed to intervene. See Henson v. City of Dundee, 682 F.2d 897,  903-05 (11th Cir. 1982). After reviewing the record and the well- reasoned order  of the district court, we agree with the district court's conclusion that Succar  failed to establish the third element, that is, that his sex was the underlying  reason for the harassment he allegedly suffered.


7
Although this court has not previously addressed a factual scenario similar to  the one presented here, we have observed that "Title VII prohibits  discrimination; it is not a shield against harsh treatment at the work place.  Personal animosity is not the equivalent of sex discrimination . . . . The  plaintiff cannot turn a personal feud into a sex discrimination case . . . ."  McCollum v. Bolger, 794 F.2d 602, 610 (11th Cir. 1986) (footnote and internal  quotation marks omitted). We do not disregard this precept of sexual harassment  law simply because the plaintiff and the alleged harassing party had a past  sexual relationship. Regardless of the factual context, our analysis focuses  only on whether the complaining employee was targeted because of his or her  gender. See Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80, 118 S.  Ct. 998, 1002 (1998) ("Title VII does not prohibit all verbal or physical  harassment in the workplace; it is directed only at `discriminat[ion] . . .  because of . . . sex.'"); DeCintio v. Westchester County Med. Ctr., 807 F.2d  304, 306-07 (2d Cir. 1986) (sexual harassment must be "based on a person's sex,  not his or her sexual affiliations"); Heubschen v. Department of Health & Soc.  Servs., 716 F.2d 1167, 1172 (7th Cir. 1983) (no liability for sexual harassment  where supervisor's "motivation [for recommending that plaintiff be terminated]  was not that [plaintiff] was male, but that he was a former lover who had jilted  her").


8
Viewing the undisputed material facts in the light most favorable to Plaintiff,  we agree with the district court's finding that Ms. Lorenz's harassment of  Plaintiff was not the result of Plaintiff's gender "`but of responses to an  individual because of her former intimate place in [that individual's] life."  Succar v. Dade County Sch. Bd., 60 F. Supp. 2d 1309, 1315 (S.D. Fla. 1999)  (quoting Keppler v Hinsdale Township High Sch. Dist. 86, 715 F. Supp. 862, 869  (N.D. Ill. 1989). In other words, Lorenz's harassment of Succar was motivated  not by his male gender, but rather by Lorenz's contempt for Succar following  their failed relationship; Succar's gender was merely coincidental.

IV. CONCLUSION

9
For the forgoing reasons, we AFFIRM the district court's grant of summary  judgment in favor of the School Board.